FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BENJAMIN SOLEDAD-BELTRAN,                        No. 09-72926

               Petitioner,                       Agency No. A094-397-505

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Benjamin Soledad-Beltran, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009),

and we deny the petition for review.

      The agency did not abuse its discretion in denying Soledad-Beltran’s motion

for a continuance to await the processing of a labor certification application he

claimed his employer had filed on his behalf where no favorable evidence was

excluded as a result of the denial, the application was filed only after he was placed

in removal proceedings, and three continuances had previously been granted for

this purpose. See id. at 1012-14; see also Sandoval-Luna v. Mukasey, 526 F.3d

1243, 1247 (9th Cir. 2008) (per curiam) (no abuse of discretion in denying

continuance pending approval of labor certification application where petitioner’s

ultimate eligibility for relief was speculative). Contrary to Soledad-Beltran’s

contention, the IJ did not improperly deny his motion solely on the basis of case

completion goals.

      PETITION FOR REVIEW DENIED.




                                          2                                       09-72926